        Case 4:20-cv-00363-JM Document 12 Filed 08/18/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION



NATHAN JEWELL                                                   PLAINTIFF


v.                     NO. 4:20-cv-00363 JM-PSH


ANDREW SAUL, Commissioner of                                   DEFENDANT
the Social Security Administration



                     FINDINGS AND RECOMMENDATION


                              INSTRUCTIONS



     The following proposed Recommendation has been sent to United

States District Judge James M. Moody, Jr. You may file written objections

to all or part of this Recommendation. If you do so, those objections must:

(1) specifically explain the factual and/or legal basis for your objection,

and (2) be received by the Clerk of this Court within fourteen (14) days of

this Recommendation. By not objecting, you may waive the right to appeal

questions of fact.
        Case 4:20-cv-00363-JM Document 12 Filed 08/18/20 Page 2 of 4




                                   DISPOSITION


     Plaintiff Nathan Jewell (“Jewell”) began this case by filing a

complaint pursuant to 42 U.S.C. 405(g). In the complaint, Jewell contested

the denial of his application for supplemental security income payments.

     The    Commissioner      of     the    Social   Security   Administration

(“Commissioner”) responded to the complaint by filing a motion to dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(6). See Docket Entry 10.

In the motion, the Commissioner maintained that Jewell did not file his

complaint within sixty days “after his presumptive receipt of notice of the

Commissioner’s final decision.” See Docket Entry 10 at CM/ECF 3. The

Commissioner supported his motion with several exhibits that he

maintained “affirmatively established” the untimeliness of the complaint.

See Docket Entry 10 at CM/ECF 3. In a footnote, the Commissioner observed

that equitable tolling is not warranted in this instance.

     Jewell responded to the Commissioner’s motion by acknowledging

that the complaint is indeed untimely. Jewell conceded that the

Commissioner is “correct on the chronology and the jurisdictional law,”

and “[d]ismissal would appear to be proper given the facts on the face of

the record.” See Docket Entry 11 at CM/ECF 3.


                                        2
         Case 4:20-cv-00363-JM Document 12 Filed 08/18/20 Page 3 of 4




      The Commissioner’s motion is construed as one for summary

judgment pursuant to Federal Rule of Civil Procedure 56, and the

undersigned recommends that the motion be granted.1 Jewell’s complaint

is untimely, and equitable tolling is not warranted in this instance.2 This

case should be dismissed, and judgment should be entered for the

Commissioner.


1
       Federal Rule of Civil Procedure 12(d) provides that if, on a motion under Rule
12(b)(6), matters outside the pleadings are presented to and not excluded by the court,
the motion must be treated as one for summary judgment under Rule 56, and the parties
given an opportunity to present materials pertinent to the motion. Notice of the
conversion is not required, though, when both parties clearly intend for the court to
consider evidence they submitted that is outside of the pleadings. See Whitfield on
behalf of Weaver v. Berryhill, 2017 WL 4582534, 4, n.2 (E.D.Ark. 2017) (Ray, MJ), report
and recommendation adopted, Whitfield on behalf of Weaver v. Social Security
Administration, 2017 WL 4678242 (E.D.Ark. 2017) (Marshall, J.). Here, the
Commissioner’s motion is construed as one for summary judgment because the exhibits
accompanying the motion have not been excluded. Notice of the conversion is not
required because Jewell acknowledges that the Commissioner is correct on the
chronology and concedes that dismissal is appropriate given the “facts on the face of
the record.”


2
       Equitable tolling is limited to the rare case. The Court of Appeals has allowed it
in the following instances:

      where the claimant has actively pursued his judicial remedies by filing a
      defective pleading during the statutory period, or where the complainant
      has been induced or tricked by his adversary’s misconduct into allowing
      the filing deadline to pass. We have generally been much less forgiving in
      receiving late filings where the claimant failed to exercise due diligence
      in preserving his legal rights.

See Medellin v. Shalala, 23 F.3d 199, 204 (8th Cir. 1994) [quoting Irwin v. Department
of Veterans Affairs, 498 U.S. 89, 96 (1990)]. Here, Jewell has not actively pursued his
judicial remedies by filing a defective pleading during the statutory period or been
induced or tricked by the Commissioner’s misconduct into allowing the filing deadline
to pass
                                           3
  Case 4:20-cv-00363-JM Document 12 Filed 08/18/20 Page 4 of 4




DATED this 18th day of August, 2020.




                             __________________________________
                               UNITED STATES MAGISTRATE JUDGE




                               4
